         Case 6:19-cr-10138-JWB Document 1 Filed 10/09/19 Page 1 of 3




         UNITED STATES DISTRICT COURT
                                 District of Kansas
                                   (Wichita Docket)

UNITED STATES OF AMERICA,

                    Plaintiff,

             v.                                CASE NO. 6:19-cr-10138-JWB

JEREMY BALLEW, and
DANIELLE MONSERRATE,

                    Defendants.




                             INDICTMENT

THE GRAND JURY ALLEGES:

                                      Count One

                                 18 U.S.C. § 2118(b)
                     (Burglary Involving Controlled Substances)

      On or about October 29, 2017, in the District of Kansas, the defendants,

                             JEREMY BALLEW, and
                            DANIELLE MONSERRATE,

knowingly, willfully and without authority, entered and remained in the business premises

known as Sigler Pharmacy at 4525 W. 6th Street in Lawrence, Kansas, a business then

registered with the Drug Enforcement Administration under section 302 of the Controlled
         Case 6:19-cr-10138-JWB Document 1 Filed 10/09/19 Page 2 of 3




Substances Act (21 U.S.C. § 822), with the intent to steal any material and compound

containing any quantity of a controlled substance, in violation of Title 18, United States

Code, Sections 2118(b) and 2.

                                      Count Two

                                 18 U.S.C. § 2118(b)
                     (Burglary Involving Controlled Substances)

      On or about October 29, 2017, in the District of Kansas, the defendants,

                             JEREMY BALLEW, and
                            DANIELLE MONSERRATE,

Knowingly, willfully and without authority, entered and remained in the business premises

known as Dandurand Pharmacy at 800 Carriage Parkway in Wichita, Kansas, a business

then registered with the Drug Enforcement Administration under section 302 of the

Controlled Substances Act (21 U.S.C. § 822), with the intent to steal any material and

compound containing any quantity of a controlled substance, in violation of Title 18,

United States Code, Sections 2118(b) and 2.

                                         A TRUE BILL


October 9, 2019                          s/Foreperson
DATE                                     FOREPERSON OF THE GRAND JURY




                                              2
        Case 6:19-cr-10138-JWB Document 1 Filed 10/09/19 Page 3 of 3




 s/Stephen R. McAllister
STEPHEN R. McALLISTER
United States Attorney
District of Kansas
1200 Epic Center, 301 N. Main
Wichita, Kansas 67202
(316) 269-6481
Ks. S. Ct. No. 15845
stephen.mcallister@usdoj.gov



                    It is requested that the trial be held in Wichita, KS




                                             3
